Citation Nr: 1336699	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  09-15 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1. Entitlement to an evaluation greater than 70 percent for the service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based upon individual unemployability (TDIU) by reason of service-connected disability prior to June 22, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the RO.

In February 2010, the Veteran testified at a hearing from the RO with the undersigned using videoconference technology.  A transcript of the proceeding is of record.

In March 2010, the Board assigned an increased rating of 70 percent for the service-connected PTSD and remanded the matter of an increased rating higher than 70 percent for additional development.   

In March 2011, the Board remanded the PTSD claim for additional development.  The Board additionally determined that the Veteran's claim for a higher evaluation for PTSD included a claim for a TDIU rating, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The claim for a TDIU rating was also remanded.

The Board notes that, in a January 2011 rating decision located in the Veteran's electronic file, the RO granted a TDIU rating, beginning on June 22, 2010.  Accordingly, the Board has recharacterized the claim as shown on the title page of this decision.    

The Board notes that the CAPRI records in the Veteran's electronic claims file include one page of evidence that was not of record at the time of the RO's last readjudication in April 2012, and no waiver from the Veteran was received.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) ("absent specific evidence indicating otherwise, all evidence contained in the record at the time of the RO's determination . . . must be presumed to have been reviewed by the Department of Veterans Affairs.")  However, this page is not relevant to either claim on appeal and contains no new pertinent facts.  For these reasons, RO review of this additional  evidence is not necessary prior to adjudication of the claims by the Board.

The Board has considered documentation included in Virtual VA.



FINDINGS OF FACT

1.  The service-connected PTSD is not shown to be productive of a disability picture manifested by total social and occupational impairment.

2.  Prior to June 22, 2010, the service-connected disabilities are not shown to have precluded the Veteran from obtaining or retaining substantially gainful employment consistent with his educational and work background.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 100 percent disability rating for the service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.130 including Diagnostic Code 9411 (2013).

2.  Prior to June 22, 2010, the criteria for the assignment of a TDIU rating were not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Letters from the RO dated in June 2008, November 2008, and March 2011 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  

The letters additionally provided him with information concerning the evaluation and effective date that could be assigned should his claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for final resolution of the issues on appeal has been obtained.  
The service treatment records and post service treatment records have been obtained.  Records from the Social Security Administration (SSA) have been obtained.  He has been afforded VA examinations.  

The Veteran was also afforded an opportunity to present testimony at a hearing before the Board.  During the hearing, the undersigned Veterans Law Judge (VLJ) who conducted the hearing clarified the issue on appeal, explained the concept of an increased rating, identified an evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  

For all of these reasons, the Board does not have notice of any additional relevant evidence which is available but has not been obtained.  

The Board is further satisfied that the RO has substantially complied with its March 2011 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  

As directed by the Board, the RO afforded the Veteran an additional opportunity to submit more evidence, to include a VA Form 21-8940 concerning past employment, and provided a VA examination.   See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  

Therefore, no further assistance to the Veteran with the development of evidence is required.  

Factual Background

In both April 2007 and February 2008, the Veteran reported having sleep disturbances, irritability, isolation and a low frustration tolerance.  On examination, his thoughts were linear, goal directed, and coherent.  Mood was subdued, dysphoric, anxious and irritable.  Speech was normal.  There was no suicidal or homicidal ideation.  There were no psychotic or delusional thoughts.  The Veteran was alert, cooperative and interactive.

On VA examination in June 2008, the Veteran reported having never been married, but having children.  He reported having sleep problems, hypervigilance, isolation, difficulty with crowds and loud noises, irritability, anger problems and problems getting along with others.  He stated that he was arrested once for a gun violation in 1993 or 1994.  He reported having problems with activities of daily living due to poor motivation.  He reported having to quit a previous job in the 1990s due to problems with co-workers.  He had been working for a trucking company for the past two years.  

On examination, the Veteran was alert and oriented.  His thought processes were linear, and his insight was demonstrated.  Speech was normal.  Attention was mildly impaired.  The Veteran reported having vague auditory hallucinations consisting of "noises."  There was no homicidal or suicidal ideation.

The Veteran was found to be competent to manage his funds.  Overall, he was found to demonstrate moderate to severe impairment in functioning due to his PTSD.  He was assigned a Global Assessment of Functioning (GAF) score of 49.

In a June 2008 VA treatment record, the Veteran reported having irritability, isolation, anhedonia and anergy.  He reported problems with bathing and eating regularly.  On examination, he was alert, cooperative, and interactive.  His mood was subdued, dysphoric, anxious and irritable.  His affect and speech were normal.  Thought processes were linear, goal directed and coherent.  There was no homicidal or suicidal ideation.  There were no psychotic or delusional thoughts.  He was assigned a GAF score of 46.

In October 2008, the Veteran reported that it was getting difficult to hang on to his job.  He denied suicidal and homicidal ideation.  On examination, he was alert, cooperative, and interactive.  His mood was subdued, dysphoric, anxious and irritable.  Affect and speech were normal.  The thought processes were linear, goal directed and coherent.  There was no homicidal or suicidal ideation.  There were no psychotic or delusional thoughts.  

In March 2009, the Veteran reported having suicidal thoughts of three months duration.  He did not have a plan.  His suicide risk was assessed as low.  He was assigned a GAF score of 42.

On VA examination in June 2009, the Veteran reported having last worked in January 2009 for a Trucking Company.  He reported that he had worked there for two years and was called in on an as-needed basis throughout that time.  He had not been called since January 2009.  He reported having irritability and feelings of road rage.  He reported having been arrested twice in the past, most recently 5-6 years prior.  He reported social isolation, but that his children came to see him one to two times per month.  He had a fair relationship with them.  He reported having trouble bathing on a regular basis.

On examination, the Veteran was alert and oriented.  Speech was normal.  He was generally cooperative, but the examiner felt there was an element of exaggeration to his presentation.  Thought processes were logical and coherent.  There were no hallucinations or delusions.    He denied suicidal or homicidal ideation.  His memory was mildly impaired for immediate information, but was fairly intact for recent and remote events.  He had fair insight.
The examiner found the Veteran was considerably impaired both socially, and in his ability to maintain employment and perform job duties in a reliable, flexible and efficient manner.  He was competent to manage his funds.  He was assigned a GAF score of 52.

In a June 2009 VA treatment record, the Veteran reported to a treating provider that he needed a statement that he was unable to maintain gainful employment.  The examiner determined that he did not consider the Veteran unable to obtain or maintain gainful employment.

In August 2009, the Veteran reported feeling little interest in things, and feeling down and helpless.  He was assigned a GAF core of 42.

In January 2010, the SSA determined that the Veteran was not unemployable.  He would be expected to have difficulty understanding, remembering and carrying out detailed instructions.  He was capable of performing simple tasks for at least 2 hours at a time.  He would be expected to occasionally miss work due to psychiatric symptoms.  He would be expected to have difficulty working with others.  He was best suited for a job not requiring continuous interaction with the general public.  He could attend work regularly and accept supervisory feedback.

At the February 2010 hearing, the Veteran testified that he had last worked in approximately November 2009.  He reported missing time from work due to stress.  He testified that he felt angry and irritable and had few relationships with others.  He reported having suicidal and homicidal thoughts.  He reported participating in both group and individual therapy.

On VA examination in July 2010, the Veteran reported that he was single.  He reported that his children checked on him on a regular basis and that he felt relatively close to them, but not to other people.  He could take care of household chores and activities of daily living.  He reported that he did not work due to road rage and confrontations with drivers.

On examination, the Veteran was adequately dressed and groomed.  His speech was normal.  He did not demonstrate hallucinations or delusions.  His short-term and long-term memory was intact.  He was alert and oriented.  Attention and concentration were normal.  Impulse control was fair.  Insight was fair.  Judgment was good.

The examiner determined that the Veteran experienced significant symptoms.  He was competent to manage his funds.  He was assigned a GAF score of 48.

On VA examination in April 2011, the Veteran reported being somewhat distant in his relationship with his children, although they regularly checked on him.  Neighbors also checked in on him.  He reported that he could perform chores around the house and activities of daily living.  He was not working.

On examination, the Veteran was appropriately dressed and groomed.  Speech was coherent.  Thought processes were linear and devoid of delusional content.  While the Veteran reported some type of auditory disturbances, this was found more related to dreams and nightmares than a psychotic process.  There was no suicidal or homicidal ideation.  Attention and concentration were normal.

The examiner determined that he suffered from significant symptoms which were interfering with his ability to obtain and maintain consistent employment due to his difficulty focusing due to intrusive thoughts.  He was found competent to manage his funds.  He was assigned a GAF score of 46.

In March 2011,  the Veteran reported that he struggled with finances and restless sleep.  He reported isolation and irritability.  He denied suicidal or homicidal ideation.  On examination, he was alert, cooperative, and interactive.  His mood was dysphoric, anxious, and irritable.  Affect and speech were normal.  Thought processes were linear, goal directed and coherent.  There was no homicidal or suicidal ideation.  There were no psychotic or delusional thoughts.  He was assigned a GAF score of 43.  It was noted that his GAF score in January 2011 was also 43.  CAPRI Records, p. 63/75.

In July 2011, the Veteran noted having sleep problems and hypervigilance.  On examination, he was alert, cooperative, and interactive.  His mood was subdued, dysphoric, anxious, and irritable.  Affect and speech were normal.  Thought processes were linear, goal directed, and coherent.  There was no homicidal or suicidal ideation.  There were no psychotic or delusional thoughts.  He was assigned a GAF score of 44.  His GAF score in May 2011 was noted to be 45.  CAPRI Records, p. 34/75.  

In March 2012, the Veteran reported having sleep problems and hypervigilance.  On examination, he was alert, cooperative, and interactive.  His mood was dysphoric, anxious, and irritable.  Affect and speech were normal.  Thought processes were linear, goal directed and coherent.  There was no homicidal or suicidal ideation.  There were no psychotic or delusional thoughts.  He was assigned a GAF score of 48.  His GAF score in May 2011 was noted to be 47.  CAPRI Records, p. 3/75.  


PTSD

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board observes that an unappealed rating decision of June 2007  granted service connection for PTSD and assigned a 50 percent rating, beginning on March 31, 2006.  While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In a March 2004 rating decision, the RO increased the rating to 50 percent, effective on August 21, 2003.  This rating was continued in a January 2007 rating decision, the subject of this appeal.  

In a March 2010 decision, the Board increased the Veteran's rating to 70 percent.  This was implemented by the RO in an April 2010 rating decision, wherein the 70 percent evaluation was assigned beginning on June 4, 2008, the date of the Veteran's claim for increase.  

The disability rating for the service-connected PTSD has been assigned pursuant to Diagnostic Code (DC) 9411.  However, the actual criteria for rating psychiatric disabilities other than eating disorders are set forth in a General Rating Formula.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as school, work, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; neglect to personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM- IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." 

A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Collectively, on this record, the Board finds that the service-connected PTSD is not shown to have been productive of disability picture that is manifested by total social and occupational impairment.   

Significantly, the June 2009 treating provider and the SSA in January 2010 determined that the Veteran was not unemployable.  

The record similarly does not reflect complete social impairment.  The Veteran's social isolation is clearly established by the record.  However, he has also maintained a relationship with his children throughout the course of the appeal.  He has had neighbors who have checked on him.  He has participated in group therapy.  The SSA examiner determined that the Veteran would be able to accept supervisory feedback in an employment setting.

A total evaluation requires evidence of both total occupational impairment, and total social impairment.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  This simply is not the case here.

Moreover, numerous symptoms contemplated by a total evaluation have not been shown to be present.  These include a gross impairment in thought processes or communication, persistent delusions or hallucinations, disorientation to time or place and memory loss for names of close relatives, own occupation or own name.  

While there has been some report of hallucinations, they have not been persistent and the April 2011 examiner indicated they do not appear to represent a true psychotic process.

Additionally, the Veteran's GAF scores are predominantly in the upper 40s.  He manifested a low score of 42 in March and August 2009, and a high score of 52 in June 2009.  Scores in the upper 40s are indicative of serious symptoms.  However, they do not serve to establish told impairment both socially and occupationally.  They simply are not reflective of the severity of impairment contemplated by a 100 percent rating. 

In reaching this decision, the Board has specifically considered the Veteran's statements.  The Veteran is competent to report the manifestations of his disability.  However, competence and credibility are different matters.  

Here, the record contains a number of treatment notes and examination reports, and to the extent that he asserts experiencing complete social and occupational impairment, these statements are generally consistent with the more probative findings of the examiners.  

In sum, the assertions are less probative than the evidence that is provided by medical professionals.  The findings of medical professionals, given their experience, education, and experience, are afforded greater weight in this setting.  

The criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  

As such, the Veteran's assertions are less probative than the recorded medical findings that, as indicated, do not support higher ratings than those already assigned.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.   See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

There are no exceptional or unusual factors with regard to the service-connected major depressive disorder.  The threshold factor for extraschedular consideration is a finding that the evidence presents an exceptional or unusual disability picture so that the established criteria for rating the service-connected disability are rendered inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are "exceptional or unusual" factors which render application of the schedule impractical.")  

Here, the rating criteria reasonably address the Veteran's disability level and symptomatology, as they address various symptoms and their effect on functioning, and provide a basis for a higher disability rating based on the demonstrated social and industrial impairment.    

Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not mandated.  


TDIU

Under applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2013).  

As noted, the Veteran has been awarded a TDIU rating beginning on June 22, 2010.    As such, the Board's discussion of the matter of the Veteran's entitlement to a TDIU rating is limited to the period prior to June 22, 2010.

In this case, the Veteran has met the objective, minimum percentage requirements (set forth in 38 C.F.R. § 4.16(a)), for award of a of a schedular TDIU for the period prior to June 22, 2010.  

As noted above, the Veteran's claim for a TDIU rating stems from his June 4, 2008 PTSD claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The record shows that since June 4, 2008, the Veteran's combined disability rating was 80 percent.  His service-connected disabilities included PTSD (70 percent disabling beginning on June 4, 2008), diabetes mellitus (20 percent disabling beginning on October 13, 2003), tinnitus (10 percent disabling beginning on August 30, 2007), peripheral neuropathy of the right lower extremity (10 percent disabling beginning on June 4, 2008), peripheral neuropathy of the left lower extremity (10 percent disabling beginning on June 4, 2008), and erectile dysfunction (noncompensable beginning on September 1, 2005).
   
As such, the remaining question is whether the Veteran's service-connected disabilities rendered him unemployable during the relevant period.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

The central inquiry is "whether [a] Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

Considering the pertinent evidence, the Board finds that a TDIU rating prior to June 22, 2010, is not warranted.

Initially, the Board points out that, by the Veteran's own testimony, he was employed until approximately November 2009.  Hearing Transcript, p. 3.  He is not entitled to a TDIU rating for the period of time in which he was employed.  Pursuant to the March 2011 Remand, the RO attempted to obtain more specific employment information from the Veteran; however, the Veteran failed to complete a VA Form 21-8940 as requested.

Significantly, in addition to the findings of the VA examiners, a June 2009 treating provider and the SSA in January 2010 explicitly determined that the Veteran was not unemployable.  

A VA examination has not been conducted for the combined effect of the Veteran's service-connected disabilities on his employability.   In this vein, the Board calls attention to the recent decision of the Federal Circuit in Geib v. Shinseki, No.2012-7164, 2013 WL 5788671 (Fed. Cir. Oct. 29, 2013).

In Geib, the Federal Circuit held that, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  Slip op. at 8.  "Indeed, applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Id. at 7.  

Accordingly, the ultimate issue of whether a TDIU rating should be awarded is not a medical issue, but is a determination for the adjudicator.  See also Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The Board finds that, collectively, the evidence of record does not support a finding that the service-connected disability, alone or in combination, rendered the Veteran unemployable prior to June 22, 2010.  

In reaching this decision, the Board has specifically considered the Veteran's statements.  The Veteran is competent to report the manifestations of his disabilities.  However, competence and credibility are different matters.  

Here, the record contains a large volume of evidence, and to the extent that he asserts that he is unable to secure or follow a substantially gainful occupation, these statements are generally consistent with the more probative findings of the examiners.  

In sum, the assertions are less probative than the evidence that is provided by medical professionals.  The findings of medical professionals, given their experience, education, and experience, are afforded greater weight in this setting.  

The criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  

As such, the Veteran's assertions are less probative than the recorded medical findings that, as indicated, do not support higher ratings than those already assigned.

For all the foregoing reasons, the claim for a TDIU rating prior to June 22, 2010 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

An increased rating in excess of 70 percent for the service-connected PTSD is denied.   

A TDIU rating prior to June 22, 2010 is denied.




____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




Department of Veterans Affairs


